Title: To George Washington from Louis-Philippe de Rigaud, marquis de Vaudreuil, 9 September 1782
From: Vaudreuil, Louis-Philippe de Rigaud, marquis de
To: Washington, George


                  
                     
                        Monsieur
                        Boston le 9 7ber 1782.
                     
                     J’ai eû l’honneur de répondre aux deux lettres dont Votre Excellence m’a honoré les 3 & 4 du Ct.  J’ai reçu depuis celle du 5e avec l’avis de l’apparution de l’Escadre Angloise sur la Côte de Newyork, je crois qu’une partie tiendra la mer pour Croiser.
                     Le papier de Newyork que vous avez eû la bonté de m’envoyer annonce les dispositions de l’Angleterre pour la paix prochaine dont elle a autant besoin qu’aucune des parties belligérantes.  Je ne prévois pas cependant qu’elle puisse être aussi prompte qu’on pourrois le désirer parceque le Parlement ayant donné des instructions a M. de Grenville pour traiter avec les Colonies en les qualifiant de Rébelles, La france a exigé l’indépendance pour préliminaire.  Il essentiel qu’un nouveau Parlement réforme cette mesure de l’Ancien et mette M. de Grenville en état de pouvois traiter avec les Etats-unis comme de puissance a Puissance.
                     J’ai l’honneur d’informer Votre Excellence qu’il déserte beaucoup de soldats embarqués sur mon Escadre et on m’a assuré qu’ils parvient au service des Etats-unis.  Il y a ici plusieurs francois établis qui les embauchent pour votre armée et je suis persuadé que c’est contre vos ordres.  Je prie Votre Excellence de vouloir bien ordonner qu’on me renvoye ces hommes qui m’ont été donnés en remplacement de Matelots et qui me sont d’une necessité absolue.  Je paierai toutes les dépenses qui seront faites a cette occasion.  J’ai l’honneur d’être avec les sentimens de la plus haute consideration et de respect De Votre Excellence Le très humble et très obéissant serviteur
                     le Mis de Vaudreuil
                  
                  Translation
                     I have already had the honor to reply to your Excellencys two Letters of the 3d & 4th Inst. since which I have reced yours of the 5th advising the appearance of the English Squadron off New York—part of their Fleet will I immagin keep out Cruizing.
                     the New York paper you had the goodness to Send me announces the disposition of England for peace—which they stand as much in need of as any of the belligerent Powers I however see no prospect of its being so near as could be wished—for the Parliament having given Mr Grenville Instructions to treat with the Colonies considering them as Rebels France required an acknowledgedment of their Independance as Preliminary—it is therefore essential that a new Parliament should alter this measure of the old one and put it in Mr Grenvilles power to treat with the United States as a Soveriegn Power.
                     I have the honor to inform your Excellency that many of my Soldiers desert & I am assured that they enter the Service of the United States—there are many french Men established here who debauch them & persuade them to this conduct. I am persuaded it is contrary to your Excellencys Orders and must beg you would be so good as to give orders that these men may be returned—for having taken them on board thro’ a want of Sailors they are absolutely necessary to me Any expense that may attend returning them shall be paid.  I have the honor &c.
                     
                        le Marquis de Vaudreuil
                     
                  
               